Exhibit 10.3
 
ePunk, Inc.
34105 Pacific Coast Highway Dana Point, CA 92629
Telephone: 949-429-7868
 
April 1, 2012
 
Justin Dornan
33412 Ocean Ridge
Dana Point, CA 92629
 
Re:           Your Employment by ePunk, Inc.
 
Dear Justin:

This letter (the “Agreement”) sets forth the terms and conditions of your
employment by ePunk, Inc. (the “Company”). For the purposes of this Agreement,
capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed thereto in Paragraph 21 hereof.
 
1.     Position and Duties.
 
a.          Position. The Company hereby agrees to employ you and you agree to
be employed by the Company as its “President and Acting Chief Financial
Officer,” which is an executive position, and/or such other positions as the
Company’s Chief Executive Officer (the “CEO”) and/or Board of Directors may from
time to time designate. In performance of your duties, you shall be subject to
the direction of, and be reporting directly to the CEO and the Company’s Board
of Directors (the “BOD”); anything herein to the contrary notwithstanding, you
will immediately resign from any or all positions held by you at such time if so
requested by the Board of Directors.
 
b.          Duties. During the term of this Agreement, you shall devote
substantially all of your full time efforts, professional attention, knowledge,
experience, and skills as necessary to fulfill your duties pursuant to this
Agreement and the fulfillment of your responsibilities in accordance with your
position or positions with the Company. You shall render such services as are
consistent with those of a “President and Chief Financial Officer” (or, such
other position as may be held by you) of a corporation of comparable stature and
shall perform all duties incident to such office and all such further similar
duties that may from time to time be assigned to you by the CEO. For purposes of
clarity, except with respect to subsidiaries of the Company, you may not render
executive services to, or serve as a director of, any other Person without the
prior approval of the CEO. However, nothing in this Paragraph 1(b) shall be
construed as preventing you from pursuing any of the following: (i) investing
and managing your personal assets and investments, so long as such assets and
investments are not in businesses which are in direct competition with the
Company or otherwise present a conflict of interest with the Company; (ii)
participating in civic, charitable, religious, industry and professional
organizations and functions.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 2
 
Without limiting the generality of the foregoing, your principal duties shall
include, but are not limited to:
 

 
i.  
Working with CEO to develop business plan, budgets and forecasts.

 

ii.
 
Leading Administrative Efforts, Coordinating with Vendors and Strategic Business
Partners.

 

iii.
  
Oversight and Implementation of Corporate Policies and Procedures.

 
c.             Travel. You shall be available to travel as the needs of the
Company’s business reasonably requires.
 
d.             Code of Ethics. During your employment with the Company you agree
to adhere to the ePunk, Inc. Code of Ethics and Business Conduct, a copy of
which is attached hereto as Appendix A. Your employment is subject to you
executing and returning a copy of the Company’s Code of Ethics and Business
Conduct to the CEO within ten (10) business days.
 
2.     Term of Employment.
 
a.
Initial Term. The initial term of this Agreement shall be a period of two years
(the “Initial Term”) commencing April 1, 2012 (the “Start Date”) and ending
April 1, 2014 (the “Initial Term Expiration Date”). Anything herein to the
contrary notwithstanding, your employment with and by the Company may be
terminated by you or the Company at any time, with or without cause, and for any
reason whatsoever, upon written notice as provided in Paragraph 10 hereof.

 
b.
Term Extension. Subject to your achieving the established sales targets and
milestones for the Initial Term of this Agreement, as accepted, ratified and
determined by the Company’s BOD, the term of this Agreement will automatically
renew for an additional year (the “Extended Term”). During the Extended Term,
except as may otherwise be provided in a written amendment hereof executed by
you and the Company, all of the terms and conditions of this Agreement will
continue to apply and be in full force and effect. Within 2 weeks following the
commencement of the Extended Term you will develop a sales and marketing plan,
including sales targets and quotas through the fiscal year ending September 30,
2015, for review by the CEO and the BOD.

 
3.     Compensation. You shall be compensated by the Company for your services
hereunder as follows:
 
a.
Salary and Commissions.

 
i.             Initial Salary.Commencing on the Start Date you shall be paid a
monthly salary of $6,400.00 (and as modified from time to time hereunder, the
“Monthly Payment”) ($76,800.00 per year), subject to applicable tax withholding,
the salary is payable in 24 installments of $3,200.00 each on the 15th and last
day of each calendar month during the term of this Agreement. The Monthly
Payment shall be prorated for any partial months during the term of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 3
 
ii.           Bonuses. The Company shall implement a performance-driven bonus
structure for employee based on a percentage of your base salary, which will be
determined upon board review and recommendation by the Compensation Committee,
if applicable, no later than five (5) business days after availability of the
Company’s audited financial statements. The bonus structure is as follows:
 
At the end of each fiscal year, the Company will pay an annual bonus based on
actual results achieved as a percentage of the base salary according to the
following:
 
0% of less than 80% of targets
15% bonus at 80% of target revenue/profit
30% bonus at 100% of target revenue/profit
45% bonus at 125% of target revenue/profit
70% bonus maximum at 150% of target revenue/profit
 
Bonus will be assessed linearly between 80%-100%, 100%-125% and 125% -150%.
Maximum is 70% in any fiscal year. The bonus level will be set based on a pro
rata basis of revenue and profit, with 50% of the bonus being contingent upon
revenue targets being hit and 50% of the bonus being available contingent upon
profit targets being hit (for example, if revenue performance is 100% but profit
is 88% then the bonus would be competed as: (.30 x (1/2 of base salary)) + (.15
x (1/2 of base salary), or $11,475 (based on revenue) + $5,760 (based on
profit), or $17,235 in total.
 
The Company and employee understand that any extraordinary adjustments to the
said approved budget and projections resulting from a director and/or resolution
from the Board (e.g., such as an increase in expenditures in one category or
another of the Company’s G&A and/or Operating Expenses) shall be reasonably take
into consideration when evaluating annual performance, and in particular as it
relates to the initial budget and projections set forth by the employee and
agreed to in writing by the Board and incorporated into the Company’s minutes.
The Company agrees not to unreasonably judge employee’s performance based on
circumstances beyond employee’s direct control. In turn, employee and Company
hereby agree that the conclusion as to the employee’s performance and as a
direct consequence of that conclusion, as to the employee’s bonus, shall be made
at the Board’s sole discretion.
 
In addition, employee will be paid a one-time cash bonus of 12% of his annual
salary, payable upon the Company’s successful closing of an equity raise (not
debt) of no less than $750,000 in cash upon achieving the following milestones:
 
1.
Becoming current in all Securities Exchange and Commission’s filings including,
but not limited to the filings for the first and second quarters of fiscal 2012;

2.
Implementing a changeover to internal credit card processing as the primary
processing center for the Company’s business; and

3.
Implementing a transition away from current inventory management and control
process at CountyImports.com and toward a more risk-managed, automated process
which materially mitigates current customer relations risks caused by existing
process.

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 4
 
iii.           Restricted Stock & Stock Options.  You have been granted
7,560,856 shares of ePunk, Inc. common stock, and have executed a lock-up and
leak-out agreement, dated February 3, 2012 and incorporated herein by reference.
 
4.     Additional Benefits.
 
a.
Vacation. You shall be entitled to 10 days of paid vacation each calendar year.
Vacation will accrue on January 1 of each year. No compensation shall be paid
for accrued but untaken vacation. In the event your employment is terminated by
either you or the Company, you shall not be entitled to any unused vacation or
equivalent payment for unused vacation.

 
b.
Medical Insurance. During the term of this Agreement, the Company agrees to pay
you a monthly stipend of $1,000 per month (“Medical Insurance Reimbursement”) in
addition to your annual salary to cover medical insurance premiums until such
time that the Company can make available an alternative medical insurance plan.
Nothing herein shall be deemed to impose any other or further obligation or
liability on the part of the Company with respect to any medical costs incurred
by you during the term of your employment.

 
c.
Other Expenses. You shall be entitled to reimbursement for reasonable travel and
other out-of-pocket expenses necessarily incurred in the performance of your
duties hereunder, upon submission and approval of written statements and bills
in accordance with the then regular procedures of the Company (collectively,
“Business Expense Reimbursement”).

 
d.
Equity and Option Awards. You shall be eligible to participate under the
Company’s Incentive Stock Option Plan, as the same may from time to time be
amended, restated or replaced, on such terms and conditions, and at such times
and to such extent, as the BOD may determine.

 
e.
Miscellaneous. In addition to the other benefits set forth in this Paragraph 4,
you may also participate, subject to BOD approval, in all other present and
future employee benefit plans of the Company for its senior executive staff,
provided that you meet the eligibility requirements for participation in any
such plans. The Company shall use commercially reasonable efforts to provide you
with directors’ and officers’ liability insurance under the Parent’s policies
for such insurance arranged by the Company from time to time upon such terms and
in such amounts as the BOD may reasonably determine in its discretion. The
Company shall, to the full extent permitted by, and subject to, applicable law,
defend you, indemnify you and hold you harmless as to all suits, actions, and
claims made against you arising out of your actions as an officer and/or
employee of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 5
 
5.     Your Representations and Warranties. You represent and warrant to the
Company that:
 
(a)           The execution, delivery and performance of this Agreement do not
conflict with or result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default under any contract, agreement
or understanding, whether oral or written, to which you are a party or of which
you or should be aware and that there are no restrictions, covenants, agreements
or limitations on his right or ability to enter into and perform the terms of
this Agreement, and agrees to indemnify and save the Company and its affiliates
harmless from any liability, cost or expense, including attorney’s fees, based
upon or arising out of any such restrictions, covenants, agreements, or
limitations that may be found to exist;
 
(b)           Except as set forth in Appendix D attached hereto, you are not
party to any ongoing civil or criminal proceedings, and have not been party such
proceedings within the past ten years, and do not know of any such proceeding
that may be threatened or pending against you; and
 
(c)           You are not currently engaged in activities and will not knowingly
engage in future activities that may cause embarrassment to the Company or
tarnish the reputation or public image of the Company, including but not
necessarily limited to association with or party to: any criminal behavior(s)
such as drug use, theft, or any other potential or active violation of law;
political controversy, civil disobedience, or public protest; lewd, lascivious
behavior.
 
6.     Discoveries and Works. All Discoveries and Works which are made or
conceived by you during your employment by the Company, solely, jointly or with
others, that relate to the Company's present or anticipated activities, or are
used or useable by the Company within the scope of this Agreement shall be owned
by the Company. You shall (a) promptly notify, make full disclosure to, and
execute and deliver any documents requested by the Company, as the case may be,
to evidence or better assure title to Discoveries and Works in the Company, as
so requested, (b) renounce any and all claims, including but not limited to
claims of ownership and royalty, with respect to all Discoveries and Works and
all other property owned or licensed by the Company, (c) assist the Company in
obtaining or maintaining for itself at its own expense United States and foreign
patents, copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights. Any Discoveries and Works which,
within one year after the expiration or termination of your employment with the
Company, are made, disclosed, reduced to tangible or written form or
description, or are reduced to practice by you and which pertain to the business
carried on or products or services being sold or delivered by the Company at the
time of such termination shall, as between you and, the Company, be presumed to
have been made during your employment by the Company. You acknowledge that all
Discoveries and Works shall be deemed “works made for hire” under the U.S.
Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 6
 
7.      Intellectual Property.
 
(a)          Assignment.
 
i.       
You agree to make full written disclosure to the Company and will hold in trust
for the sole right and benefit of the Company, and hereby assign to the Company,
or its designee, all of your right, title and interest in and to any
Intellectual Property. Without limiting the foregoing, all copyrightable works
that you create during your employment with the Company shall be considered
“work made for hire.”

 
ii.       
Any interest in Intellectual Property which you now, or hereafter during the
period you are employed by the Company, may own or develop relating to the
fields in which the Company may then be engaged shall belong to the Company; you
hereby assign and agree to assign to the Company (or as otherwise directed by
the Company) all of your right, title and interest in and to all Work Product,
including without limitation all patent, copyright, trademark and other
intellectual property rights therein and thereto. If you have any such rights
that cannot be assigned to the Company, you waive the enforcement of such
rights, and if you have any rights that cannot be assigned or waived, you hereby
grant to the Company an exclusive, irrevocable, perpetual, worldwide, fully paid
license, with right to sublicense through multiple tiers, to such rights. Such
rights shall include the right to make, use, sell, improve, commercialize,
reproduce, distribute, perform, display, transmit, manipulate in any manner,
create derivative works based on, and otherwise exploit or utilize in any manner
the subject intellectual property.

 
iii.      
Your obligation to assign your rights to Intellectual Property under this
Paragraph 7 shall not apply to any inventions and all Discoveries and Works
expressly identified in the attached Appendix D attached hereto which were
developed prior to the your performance of services hereunder for the Company,
provided however that inventions to be developed by the you during the term of
the Consultant's agreement may be subsequently added to the Schedule upon the
mutual agreement of the you and the Company that such inventions are outside the
scope of the Agreement. You acknowledge that there are, and may be, future
rights that the Company may otherwise become entitled to with respect to the
Intellectual Property that do not yet exist, as well as new uses, media, means
and forms of exploitation throughout the universe exploiting current or future
technology yet to be developed, and you specifically intends the foregoing
assignment of rights to the Company to include all such now known or unknown
uses, media and forms of exploitation. You agree to cooperate with the Company,
both during and after the term of your employment , in the procurement and
maintenance of the Company’s rights to the Intellectual Property and to execute,
when requested, any and all applications for domestic and foreign patents,
copyrights and other proprietary rights or other documents and to do such other
acts (including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company, to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property and
to otherwise carry out the purpose of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 7
 
iv.      
If the Company is unable because of your mental or physical incapacity or for
any other reason to secure any signature for any of the assignments, licenses or
other reasonably requested documents pertaining to the intellectual property
rights referenced herein within ten (10) days of the delivery of said documents
to you, then you hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as your agent and attorney in fact, to act
for and on your behalf and stead and to execute and file said documents and do
all other lawfully permitted acts to further the perfection, defense and
enjoyment of the Company’s rights relating to the subject Intellectual Property
with the same legal force and effect as if executed by you. You stipulate and
agree that such appointment is a right coupled with an interest, and will
survive your incapacity or unavailability at any future time.

 
(b)           Maintenance of Records. You agree to keep and maintain adequate
and current written records of all Intellectual Property made by you (solely or
jointly with others) during the term of your employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic or digital
data, and any other format that may be specified by the Company. The records
will be available to, and remain the sole property of, the Company at all times.
 
(c)           Patent and Copyright Registrations. You agree to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Intellectual Property Items, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.
 
8.     Non-competition and Non-Solicitation and Non-Circumvention.
 
a.             Non-competition. Under all circumstances other than being
terminated Without Cause, except as authorized by the CEO, during your
employment by the Company and for a period of one (1) year thereafter, you will
not (except as an officer, director, stockholder, employee, agent or consultant
of the Company or any subsidiary or affiliate thereof) either directly or
indirectly, whether or not for consideration, (i) in any way, directly or
indirectly, solicit, divert, or take away the business of any person who is or
was a customer of the Company, or in any manner influence such person to cease
doing business in part or in whole with Company; (ii) engage in a Competing
Business; (iii) except for investments or ownership in public entities, mutual
funds and similar investments, none of which constitute more than 5% of the
ownership or control of such entities, own, operate, control, finance, manage,
advise, be employed by or engaged by, perform any services for, invest or
otherwise become associated in any capacity with any person engaged in a
Competing Business; or (iv) engage in any practice the purpose or effect of
which is to intentionally evade the provisions of this covenant. For purposes of
this section, “Competing Business” means any company or business which is
engaged directly or indirectly in any business carried on or planned to be
carried on (if such plans were developed while you were employed by the Company)
by the Company or any of its subsidiaries or affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 8
 
b.             Notwithstanding, Company acknowledges that you may have other
existing outside interests. Provided such:
 
i.             interests do not affect your ability to competently perform
obligations hereunder, and
 
ii.            Entities in which you have an interest do not compete with any
Company business, Company hereby consents to allow you to continue to provide
services to such other entities. You agree to not compete with any Company
business, or with the Company’s current products and technologies and
technologies under development.
 
c.             Non-Solicitation and Non-Circumvention.  Under all circumstances
other than being terminated Without Cause, for a period of one year following
the termination of this Agreement, you will not directly or indirectly, whether
for your account or for the account of any other individual or entity, solicit
or canvas the trade, business or patronage of, or sell to, any individuals or
entities that were investors, customers or employees of the Company during the
period during which you were employed by the Company, or prospective customers
with respect to whom a sales effort, presentation or proposal was made by the
Company or its affiliates, during the one year period prior to the termination
of your employment. Without limiting the foregoing, you shall not, directly or
indirectly, (i) solicit, induce, enter into any agreement with, or attempt to
influence any individual who was an employee or consultant of the Company at any
time during the time you were employed by the Company, to terminate his or her
employment relationship with the Company or to become employed you or any
individual or entity by which you are employed or (ii) interfere in any other
way with the employment, or other relationship, of any employee or consultant of
the Company or its affiliates.
 
d.             Requirement to Safeguard Confidential Information. All
Confidential Information of the Company is expressly acknowledged by you to be
the sole property of the Company, and the disclosure of the Confidential
Information shall not be deemed to confer any rights with respect to such
Confidential Information on you. You will exercise reasonable care to ensure the
confidentiality of the Confidential Information. All confidential information
which you may now possess, or may obtain or create prior to the end of the
period you are employed by the Company, relating to the business of the Company,
or any customer or supplier of the Company, or any agreements, arrangements, or
understandings to which the Company is a party, shall not be disclosed or made
accessible by you to any other person or entity either during or after the
termination of your employment or used by you except during your employment by
the Company in the business and for the benefit of the Company, without the
prior written consent of the Company. Nothing herein shall be construed as an
obligation of the Company to consent to the terms and conditions of any such
request and under no circumstances shall any such approval be deemed to waive,
alter or modify the terms and conditions of this Agreement. You shall return all
tangible evidence of such confidential information to the Company prior to or at
the termination of your employment.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 9

9.     Enforcement.
 
a.             Provisions Reasonable. It is acknowledged and agreed that:
 
i.             both before and since the Start Date the Company has operated and
competed and will operate and compete in a global market, with respect to the
Company’s Business;
 
ii.            competitors of the Company are located in countries around the
world;
 
iii.           in order to protect the Company adequately, any enjoinder of
competition would have to apply world-wide;
 
iv.            during the course of your employment by the Company, both before
and after the Start Date, on behalf of the Company, you have acquired and will
acquire knowledge of, and you have come into contact with, initiated and
established relationships with and will come into contact with, initiate and
establish relationships with, both existing and new clients, customers,
suppliers, principals, contacts and prospects of the Company, and that in some
circumstances you have been or may well become the senior or sole representative
of the Company dealing with such persons; and
 
v.             in light of the foregoing, the provisions of Paragraphs 6, 7 and
8 are reasonable and necessary for the proper protection of the business,
property and goodwill of the Company and the Company’s Business.
 
b.             Enforcement. Nothing herein contained shall be construed as
prohibiting the Company or you from pursuing any remedies available for any
breach or threatened breach of this Agreement. A waiver by the Company or you of
any breach of any provision hereof shall not operate or be construed as a waiver
of a breach of any other provision of this Agreement or of any subsequent
breach.
 
10.   Termination. Except as otherwise provided herein, this Agreement shall
terminate upon the first to occur of the expiration of the term provided for in
Paragraph 2 or your death. However, nothing contained in this Paragraph 10 shall
be construed to abrogate the obligations of the Company to you, or your personal
representative, or your heirs, as the case may be, in respect of all rights
which shall accrue prior or subsequent to termination.
 
a.             Manner of Termination. Notwithstanding anything in this Agreement
to the contrary, the Company and you may terminate this Agreement, with or
without cause, for any reason whatsoever, by providing written notice (the
“Termination Notice”), in accordance with Paragraph 10, to the other specifying
the date of termination (the “Termination Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 10
 
b.             The Company shall have the right to terminate your employment as
President and Acting CFO of the Company for “Cause,” in which event no
compensation shall be paid or other benefits furnished to you after termination
for Cause. Termination for Cause shall be effective immediately upon notice
being sent to you.
 
i.             DEFINITION OF CAUSE. For purposes of this Agreement, the term
”Cause” shall mean: (1) any material act of dishonesty by you against the
Company; or (2) willful misconduct or gross negligence by you in carrying out
your duties as President and Acting CFO of the Company; or (3) material breach
of this Agreement by you; or (4) misconduct by you, such as intoxication or
other misconduct which has a substantial adverse effect on the business of the
Company, or (5) other circumstances indicative of your failure materially
to comply with the terms of his employment and which have had or may have
a substantial adverse effect on the business of the Company.
 
ii.            TERMINATION BY COMPANY OTHER THAN FOR CAUSE. The Company
shall have the right to terminate your employment prior to its normal expiration
under this Agreement, without cause, in which event the Company shall pay you in
one lump sum, in accordance with Paragraph 10.c.i and/or 10.c.ii of this
Agreement.
 
iii.           RESIGNATION FOR CAUSE - CHANGE IN CONTROL OR DIMINUTION IN
DUTIES. In the event that there is a change in Control of the Company or in the
event that the CEO materially reduces the scope and/or authority of your duties
as President and Acting CFO, then you may terminate his employment by giving the
Company 30 days advance written notice. In such event, you shall be entitled to
payment in accordance with Paragraph 10.c.i and/or 10.c.ii of this Agreement.
 
1.           
As used in this Agreement, the term “Change of Control” shall mean the
occurrence of any of the following events during the term hereof: (i) Any
“person” (such as that term is used in Section13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, or securities of the Company representing 50% or more of the
total voting power represented by the Company’s then outstanding voting
securities; or (ii) any merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent 50% or more of the total voting power represented by the
Company's then outstanding voting securities (either by remaining outstanding or
by being converted into voting securities of the Company or such other surviving
entity outstanding immediately after such merger or consolidation); or (iii) a
majority of the directors of the Company which were not nominated by the
Company’s management (or were nominated by management pursuant to an agreement
with persons that acquired sufficient voting securities of the Company to de
facto control it) are elected to the Board by the Company’s shareholders; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the company of all or
substantially all of the Company’s assets.

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 11
 
c.             Effect of Termination.
 
i.             Payments. In the event your employment under this Agreement is
terminated pursuant to Paragraph 10 (a) your rights and the Company’s
obligations hereunder shall cease as of the effective date of the termination;
provided, however, that the Company shall pay the you: (i) your Monthly Salary,
prorated through the Termination Date; (ii) your Business Expense Reimbursements
through the Termination Date; (iii) your Medical Insurance Reimbursement and any
other benefits due to you, prorated through the Termination Date; and (iv) if
terminated by the Company, and subject to your compliance with the requirements
of Paragraphs 10 (c)(iii) and (iv), the “Severance Payment” as defined and
calculated pursuant to Paragraph 10 (c)(ii). All payments (other than the
Severance Payment, which will be made as set forth in Paragraph 10(c) (ii), will
be made in accordance with the Company’s regular payroll procedures through the
Termination Date; and the full payment all of payments and benefits due to you
upon termination shall completely and fully discharge and constitute a release
by you of any and all obligations and liabilities of the Company to you,
including, without limitation, the right to receive Base Salary, options and all
other compensation or benefits provided for in this Agreement, and you shall not
be entitled to any further compensation, options, or severance compensation of
any kind, and shall have no further right or claim to any compensation, options,
benefits or severance compensation under this Agreement or otherwise against the
Company or its affiliates, from and after the date of such termination, except
as provided by the terms of the Stock Option Agreement and Restricted Stock
Purchase Agreement between you and the Parent, and any benefit plan under which
you are participating.
 
ii.            Severance. In the event of a termination of this Agreement by the
Company other than for Cause you will be entitled to a severance payment (the
“Severance Payment”) equal to one Monthly Payment, in effect on the date of the
Company’s Termination Notice, for every one (1) month period that you have been
employed by the Company pursuant to this Agreement up to a maximum aggregate
Severance Payment equal to six (6) Monthly Payments, provided that (a) you have
delivered to the Company the General Release substantially in the form of
Appendix F attached hereto and (b) a written statement of your compliance with
the provisions of this Paragraph 10, including but not limited to clauses (iii)
and (iv) hereof. The Severance Payment shall be subject to any applicable tax
withholdings.
 
If the Company terminates you Without Cause before you have completed 6 months
employment, then you will be entitled to a severance payment equal to nine
Monthly Payments. In addition, if you are terminated Without Cause, you will be
entitled to all commissions and bonuses owed to you up until the termination
date.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 12
 
iii.           Return of Documents and Property. Upon the expiration or
termination of your employment with the Company, or at any time upon the request
of the Company, you (or your heirs or personal representatives) shall deliver to
the Company in good order (a) all documents and materials (including, without
limitation, computer files) containing Trade Secrets and Confidential
Information relating to the business and affairs of the Company or its
affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the your control (or the control of your
heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
your possession.
 
iv.            Survival of Certain Provisions. Notwithstanding anything to the
contrary contained herein, if this Agreement is terminated the provisions of
Paragraphs 5, 6, 7, 8, 9, 10, 12 and 13 of this Agreement shall survive such
termination and continue in full force and effect.
 
v.             Relinquishment of Authority. Notwithstanding anything to the
contrary set forth herein, upon written notice to you, the Company may
immediately relieve you of all your duties and responsibilities hereunder and
may relieve you of authority to act on behalf of, or legally bind, the Company.
However, such action by the Company shall not alter the Company’s obligations to
you with regard to the procedure for a termination.
 
11.   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns. In view of the
personal nature of the services to be performed under this Agreement by you, you
shall not have the right to assign or transfer any of your rights, obligations
or benefits under this Agreement, except as otherwise noted herein.
 
12.   No Reliance on Representations. You acknowledge that you are not relying,
and have not relied, on any promise, representation or statement, either oral or
written, made by or on behalf of the Company which is not set forth in this
Agreement.
 
13.   Entire Agreements; Amendments. This Agreement, the Restricted Stock Award
Agreement, and the Stock Option Agreement (if any) set forth our entire
understanding with respect to your employment by the Company, supersede all
existing agreements between you and the Company concerning such employment, and
may be modified only by a written instrument duly executed by each of you and
the Company.
 
14.   Waiver. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 13
 
15.  Construction. You and the Company have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by you and the Company and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Any reference to any federal, state,
local, or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.
 
16.   Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
17.   Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and sent to the party to which the
notice, demand or request is being made by (i) certified mail, return receipt
requested, (ii) nationally recognized overnight courier delivery, (iii) by
facsimile transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party or (iv) hand
delivery as follows:
 
To the Company:
ePunk, Inc.
34105 Pacific Coast Highway
Dana Point, CA 92629
Attention: Chief Executive Officer
Fax:
Email:
 
With a copy (which shall not constitute notice) to:
Todd M. Pitcher
735 Leeward Avenue
San Marcos, CA 92078
Attention: Todd Pitcher
Fax: 760-539-8505
Email: tpitcher@aspirecleantech.com
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 14
 
To you:
Mr. Justin Dornan
33142 Ocean Ridge
Dana Point, CA 92629
Facsimile:
Email: Justin.dornan@gmail.com
 
or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 17. Any notice given in accordance with the provisions of this
Paragraph 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile. The Company, at its discretion, may accept an
email notice.
 
18.   Counterparts; Delivery by Facsimile.
 
a.             This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by you and the Company
and delivered to the other, it being understood that you and the Company need
not sign the same counterpart. This Agreement may be executed by facsimile
signature and a facsimile signature shall constitute an original for all
purposes.
 
b.             This Agreement, the agreements referred to herein, and each other
agreement or instrument entered into in connection herewith or therewith or
contemplated hereby or thereby, and any amendments hereto or thereto, to the
extent signed and delivered by means of a facsimile machine, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
 
19.   Disclosure and Avoidance of Conflicts of Interest. During your employment
with the Company, you will promptly, fully and frankly disclose to the Company
in writing:
 
a.             the nature and extent of any interest you or your Affiliates (as
hereinafter defined) have or may have, directly or indirectly, in any contract
or transaction or proposed contract or transaction of or with the Company or any
subsidiary or affiliate of the Company;
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 15
 
b.             every office you may hold or acquire, and every property you or
your Affiliates may possess or acquire, whereby directly or indirectly a duty or
interest might be created in conflict with the interests of the Company or your
duties and obligations under this Agreement;
 
c.             the nature and extent of any conflict referred to in subsection
(b) above; and
 
d.             You acknowledge that it is the policy of the Company that all
interests and conflicts of the sort described herein be avoided, and you agree
to comply with all policies and directives of the President and CEO from time to
time regulating, restricting or prohibiting circumstances giving rise to
interests or conflicts of the sort described herein. During your employment with
the Company, without President and CEO approval, in its sole discretion, you
shall not enter into any agreement, arrangement or understanding with any other
person or entity that would in any way conflict or interfere with this Agreement
or your duties or obligations under this Agreement or that would otherwise
prevent you from performing your obligations hereunder, and you represent and
warrant that you or your Affiliates have not entered into any such agreement,
arrangement or understanding.
 
20.   Code Paragraph 409A. This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Paragraphs 409A of
the Internal Revenue Code of 1986, as amended from time to time and the Treasury
Regulations thereunder (the “Code”), and any payment scheduled to be made
hereunder that would otherwise violate Paragraph 409A of the Code shall be
delayed to the extent necessary for this Agreement and such payment to comply
with Paragraph 409A of the Code.
 
21.   Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them below:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
“Company’s Business” means the Company’s Business as conducted during the term
of this Agreement and all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during your relationship with
the Company.
 
“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 16
 
“Confidential Information” do not include information that (i) is or becomes
generally available to or known by the public (other than as a result of a
disclosure by the employee), provided, that the source of such information is
not known by you to be bound by a confidentiality agreement with the Company; or
(ii) is independently developed by you without violating this Agreement.
 
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by you (whether alone or with others,
whether or not during normal business hours and whether on or off Company
premises) during the term of this Agreement that relate to either the Company’s
Business or any prospective activity of the Company or any of its Affiliates.
 
“Intellectual Property” means with respect to the Company’s Business, all U.S.
and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists, data collections and rights therein, (g)
confidentiality rights or other intellectual property rights of any nature, in
each case throughout the world; (h) ideas, processes, trademarks, service marks,
inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing; and (i) Discoveries and Works.
 
“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.
 
“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 17
 
22.   Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.
 
23.   Governing Law. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of California without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of California. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of California, County of California for the adjudication of any dispute
hereunder or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 18
 
If you agree to, and accept employment in accordance with, the foregoing terms
and conditions, please sign a copy of this Agreement where indicated below and
return it to the Company.
 

Sincerely,
ePunk, Inc.
           
By:
/s/ Jesse Gonzales     Name:  Jesse Gonzales     Title: Chief Executive Officer
   

 
Acceptance
 
On this 27th day of April, 2012, I, Justin Dornan agree to and accept employment
with ePunk, Inc. on the terms and conditions set forth in this Agreement.
 

/s/ Justin Dornan    
Justin Dornan
   

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 19
 
Appendix A
Company Code of Ethics and Business Conduct
 
OVERVIEW
 
ePunk, Inc. (“ePunk”) has adopted a Code of Ethics that applies to all Officers,
Directors, and Employees of the company and its affiliates (herein collectively
referred to as, “Employee” or “Employees”).
 
In so doing, this Code of Ethics demands the highest standards of business
conduct required of all Employees.
 
The Code is part of ePunk’s ongoing effort to comply with applicable laws and
have an effective program in place to prevent and detect violations of law; this
code is an effort to train and educate ePunk Employees about ethical business
practices.
 
OBJECTIVE
 
A key ePunk objective is to conduct business operations in the most ethical
manner possible. ePunk cares about its Employees, shareholders, clients,
suppliers and the communities in which it conducts business operations. During
the course of meeting its business objectives, ePunk believes that it is
essential for all Employees to understand and comply with the Code of Ethics and
in so doing, participate in ePunk’s way of operating its business.
 
STANDARD OF CONDUCT
 
ePunk insists that all aspects of its business operations be conducted with
honesty, integrity, fairness and with respect for those affected by its business
activities. Similarly, ePunk expects the same in its relationships among those
with whom it does business.
 
All Employees are expected to maintain and promote integrity and honesty in all
business transactions. Employees must conduct themselves according to the
highest ethical standards and are expected to apply ethical business practices
in the administrative and financial affairs of ePunk business operations.
 
There is no Code of Ethics that can expect to define suitable behavior for each
situation, nor should it seek to do so. As such, Employees are expected to
exercise vigilance and make considered judgment of what is right and proper in
any particular situation.
 
While carrying out the business operations of ePunk, Employees are expected to
be accountable, truthful, trustworthy, conscientious, and committed to the
highest standards of ethical business practices. As such, Employees are required
to avoid all impropriety as well as the appearance of impropriety when
conducting ePunk business operations.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 20
 
ACCURACY AND COMPLETENESS OF ACCOUNTING RECORDS
 
ePunk’s accounting and supporting documents must accurately and completely
describe and represent the nature and result of ePunk’s business operations. The
results and activities of ePunk’s operations must be presented in a fair and
unbiased manner.
 
ePunk’s business transactions must be appropriately authorized as well as
completely and accurately recorded on the Company’s books. Proposed budgets,
financial assessments, evaluations and fiscal presentations must fairly present
all information relevant to the business transaction. Furthermore, at no time
will the Company establish or maintain cash funds or asset accounts which are
unrecorded.
 
Misappropriation, wrongful allocation, or improper use of the Company’s assets
and property, or the false entry to records and reports by any Employee or by
others must be reported to President and CEO and Board of ePunk.
 
ACCURATE AND TIMELY COMMUNICATION
 
ePunk expects Employees to be completely truthful and forthright in all internal
and external interactions and communications, whether with shareholders,
clients, government agencies, or others.
 
Employees will ensure that all statements are accurate and complete with no
misrepresentations which may mislead or misinform. In all cases, Employees are
expected to provide full, prompt and accurate disclosure to governmental
agencies.
 
MAINTAINING AND RETAINING RECORDS
 
In order to maintain the security and integrity of ePunk’s record-keeping and
reporting systems, all Employees must adhere to applicable records retention
procedures and fully understand how to document and transact entries that fall
within their jurisdiction.
 
All Employees are expected to comply fully with audits and provide timely
response to requests for records or other materials from or on behalf of ePunk
auditors or management.
 
COMPLYING WITH THE LAW
 
ePunk Employees are expected to fully comply with both the letter and the spirit
of the laws and regulations of the countries in which the Company conducts
business.
 
ePunk Employees are expected to act in accordance with the accepted business
practices in commercial markets and adhere to the contractual terms and
conditions applicable to any business transaction.
 
All Employees must commit to abiding by all applicable laws and regulations.
 
The breach of rules, regulations, ethical standards, and laws cannot be
justified by the pursuit of profit or the departure from acceptable practice by
competitors.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 21
 
INSIDER TRADING
 
ePunk Employees are strictly prohibited by law from buying or selling the
Company’s shares or any other public security as a result of inside information.
 
Furthermore, it is against the law and unethical to provide such information
about ePunk to other individuals or companies so that they may gain.
 
In accordance with the Code of Ethics, Employees are strictly prohibited from
trading in shares of ePunk, clients or suppliers as a result of any inside
information.
 
ENVIRONMENTAL ISSUES
 
ePunk is committed to running its business in an environmentally sound and
sustainable manner. ePunk’s objective is to ensure that its business operations
have the minimum adverse environmental impact commensurate with the legitimate
needs of its business operations.
 
DISCLOSURE OF PERSONAL INTEREST
 
ePunk Employees are expected to fully disclose any personal interest(s) which
could impinge or might reasonably be considered by others to conflict with their
business dealings with industry.
 
ePunk Employees must not engage in personal activities and financial interests
that may conflict with their responsibilities and obligations to the Company or
give assistance to competitors, in conflict with the interests of ePunk or its
clients.
 
Under all circumstances, Employees must obtain the formal consent of ePunk
management if they intend to become partners, shareholders, or Directors, or
participants in companies outside the ePunk corporate structure.
 
PERSONAL DISCRETION AND CONFIDENTIALITY
 
At all times, Employees are expected to respect the confidentiality of
information received during the course of business dealings and must never use
such information for personal benefit or gain.
 
Employees are expected to give information during the course of business which
is truthful, complete and fair and never intended to mislead.
 
Employees cannot disclose ePunk trade secrets, confidential or proprietary
information, or any other such information without the written, formal
authorization of management. Such information may not be disclosed as a means of
making profit, gains or benefits.
 
At no time can Employees use Internet bulletin boards, chat rooms, messaging
services, or other electronic systems to discuss issues, affairs, or opinions
related to ePunk or any of its industries, or to respond to comments about the
Company. ePunk considers electronic postings to be the same as “speaking to the
media”.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 22
 
FAIR COMPETITION
 
ePunk is committed to vigorous yet fair competition and supports the development
of appropriate competition laws. Each Employee must avoid any business
arrangement that might prevent the effective operation of fair competition.
 
COMPLIANCE WITH THE COMPANY’S CODE OF ETHICS
 
ePunk’s Board of Directors is responsible for ensuring that the standards
outlined in the Code of Ethics are fully communicated to all Employees and are
similarly understood and adhered to.
 
Should the Company experience loss of business as a result of adhering to the
Code of Ethics, the Board of Directors will not criticize, condemn or complain.
 
Likewise, should a real or suspected breach of the Company’s Code of Ethics be
brought to the attention of the Company, the Board of Directors will ensure that
the reporting Employee does not suffer as a consequence of doing so.
 
The Company’s Code of Ethics are reflective of ePunk’s ethical standards and
expectations. Accordingly, Employees are expected to fulfill the Company’s
ethical commitments in a way that is clearly visible to all those with whom
ePunk conducts its business.
 
At all times, Employees are expected to fully comply with the standards
established in the Code of Ethics and ensure that their personal conduct is
always above reproach.
 
ePunk expects each Employee to ensure that the conduct of others around him or
her is in compliance with the Code of Ethics and that any breach of the same is
duly reported to management.
 
All breaches of the law or violations of regulations and the standards of
conduct listed in this Code of Ethics may lead to serious consequences for the
Employee concerned; ePunk Employees have a legal, moral, and ethical duty to
report any such real or suspected violation to the Board of Directors and
regulatory authorities.
 
“CODE OF ETHICS” ENFORCEMENT
 
ePunk Employees understand and acknowledge that a breach of the Code of Ethics
can result in severe disciplinary action, including but not necessarily limited
to termination.
 
The Company’s Code of Ethics will be fairly enforced at all levels, without
prejudice.
 
ANNUAL ACKNOWLEDGEMENT
 
Each Employee will be required to sign a statement annually that he or she has
read and understands ePunk’s Code of Ethics. This statement will also require
that the Employee state that he or she is in full compliance with the Code.

 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 23

EMPLOYEE CERTIFICATION AND ACKNOWLEDGEMENT
 
I acknowledge and certify that I have read and understood the information set
forth in the Code of Ethics of ePunk, Inc. and will comply with these principles
in my daily work activities. I am not aware of any violation of the standards of
ePunk Code of Ethics.
 

Date: 4/27/2012         Name (print): Justin Dornan         Position: President
& Acting CFO         Address: 33142 Ocean Ridge, Dana Point, CA 92629        
Signature: /s/ Justin Dornan  

 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 24

Appendix B
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
Not applicable
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 25

 
Appendix C
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 26
 
Appendix D
Litigation List
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 27

Appendix E
List of Prior Works and Discoveries
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 28
 
Appendix F
 
FORM OF GENERAL RELEASE
 
Certain capitalized terms used in this Release (the “Release”) are defined in
the Employment Agreement dated as of February __, 2012 between ePunk, Inc., and
Justin Dornan (the “Agreement”) which I have executed and of which this Release
is a part.
 
I hereby confirm my obligations under Paragraphs 6, 7 and 8 of the Agreement.
 
Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to the date I execute
this Release, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment, including but not
limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of disputed compensation; claims pursuant to
any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Employee Retirement Income Security Act of 1974, as amended; the federal
Americans with Disabilities Act of 1990; tort law; contract law; statutory law;
common law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to indemnify me pursuant to the
Company’s indemnification obligation pursuant to agreement or applicable law.
 
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I have the right to
consult with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following the execution of this
Release by the parties to revoke the Release; and (E) this Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Release is executed by me.
 
 
 

--------------------------------------------------------------------------------

 
 
Justin Dornan
April 1, 2012
Re: Employment Agreement
Page | 29
 
_____________________
Justin Dornan
 
Acknowledgement
 
State of ____________________________________}
 
County of __________________________________} SS.
 
On this _____________ day of __________, 20____before me _________________ the
undersigned officer, personally appeared Bill Dunham to me personally known and
known to me to be the same person(s) whose name(s) is (are) signed to the
foregoing instrument, and acknowledged the execution thereof for the used and
purposed therein set forth.
 
IN WITNESS WHEREOF I have hereunto set my hand and official seal.
 
_______________________________________________
Notary Public/Commissioner of Oaths
 
(SEAL)
 
My Commission Expires
 
 
 

--------------------------------------------------------------------------------